Franklin App. No. 09AP-192,191 Ohio App.3d 651, 2010-Ohio-6292. Discretionary appeal accepted on Proposition of Law No. II; cause held for the decision in 2009-0088, State v. Williams, Warren App. No. CA2008-02-029, 2008-Ohio-6195; and briefing schedule stayed.
Lanzinger and Cupp, JJ., would also accept the appeal on Proposition of Law No. I and hold the cause for the decision in 2010-1660, State v. Palmer, Franklin App. Nos. 09AP-956 and 09AP-957, 2010-Ohio-2421.
O’Connor, C.J., and Pfeifer and Lundberg Stratton, JJ., dissent.